Citation Nr: 1421748	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1964 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in part, denied the Veteran's claim for service connection for bilateral hearing loss.

In August 2012, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing has been associated with the claims folders.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for bilateral hearing loss. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran claims that he has current bilateral hearing loss as a result of his in-service noise exposure which included being exposed to loud generators.  The Board finds his report of in-service noise exposure to be credible and consistent with his military duties.

As evidenced below, the Veteran's December 1964 entrance examination demonstrated hearing loss for VA standards that preexisted the Veteran's service.  However, his October 1967 separation examination did not demonstrate hearing loss for VA benefits purposes. 

Audiometric testing at the Veteran's entrance examination in December 1964 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
5 (15)
30 (40)
30 (35)
LEFT
15 (30)
15 (25)
15 (25)
40 (50)
50 (55)



Audiometric testing at the Veteran's separation examination in October 1967 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
/
0 (5)
LEFT
5 (20)
0 (10)
5 (15)
/
5 (10)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). However, the December 1964 and October 1967 hearing evaluations discussed above appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added 15 dB at 500 Hertz; 10 dB at 1000 Hertz; 10 dB at 2000 Hertz; 10 dB at 3000 Hertz; and 5 dB at 4000 Hertz.

The Veteran underwent a VA examination in March 2011.  The VA examiner noted that the Veteran had a current diagnosis of a hearing loss disability per VA regulations but found that with normal hearing at his separation, it was less likely than not that the Veteran's hearing loss was related to his military noise exposure.  The examiner also noted that a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift (hearing loss).  The examiner also indicated that the pre-existing hearing loss found at the Veteran's entrance examination was likely a temporary threshold shift (which improved at separation) or a testing error.  

The Board notes that the March 2011examiner attempted to reconcile the disparity in between the Veteran's entrance audiometric testing and his separation audiometric testing by attributing the entrance examination to either a temporary threshold shift (which improved at separation) or a testing error.  To the extent that the examiner attributed the disparity to a testing error, it is unclear why the examiner believed that error would have been present in the service entrance examination rather than the Veteran's separation examination.  

Further, the opinion did not specifically address whether the Veteran's hearing loss disability, if it preexisted service, was aggravated beyond its natural progression during service.  Notably, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

As the March 2011 VA examiner did not provide a rationale for attributing the disparity in audiometric testing to a testing error in the entrance examination rather than the separation examination and did not address aggravation, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a bilateral hearing loss disability, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Specifically, as it was shown the Veteran's December 1964 entrance examination that a bilateral hearing loss disability might have preexisted his service, a VA examiner should provide an opinion as to whether any bilateral hearing loss disability preexisted service, and if so, whether it was aggravated beyond its natural progression during service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for the Veteran to undergo a VA audiological examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed hearing loss.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

For purposes of this examination, the examiner should presume that the Veteran did sustain acoustic trauma during service.

All necessary tests and studies, to include audiometric testing and word recognition testing via the Maryland CNC test, should be performed.  The examiner should comment upon the reliability and validity of all test results.  

The purpose of the examination is to determine whether the Veteran has a bilateral hearing loss that had its onset or was aggravated during active service or; whether it existed prior to service and was aggravated beyond its natural progression by service.

Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a bilateral hearing loss disability and if so, whether the bilateral hearing loss disability diagnosed on examination:

(1) clearly and unmistakably preexisted service.  If the examiner concludes that the audiometric testing contained in the service entrance examination is indicative of a "testing error," the examiner should provide a detailed explaination of how he or she reached such conclusion; and 

(2) if a hearing loss disability was present at the time of his service entrance examination, does the record clearly and unmistakably show that the hearing loss was not aggravated by service beyond its natural progression during service. \

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

(3)  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's hearing loss was sustained during his active duty service, or, resulted from the Veteran's in-service acoustic trauma or from any other injury or illness sustained during service. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



